DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasooka (US 2015/0013720), and further in view of Ryu (US 2015/0013720).
As to claim 1, Yasooka discloses a method for manufacturing a battery cell by removing air bubbles of the battery cell ([0009]-[0012] and [0061]), the method comprising: filling an electrolyte into the battery cell having an electrolyte filling path formed on one side or both sides thereof ([0030], [0033], [0042], [0061], figure 3, the prior art discusses the battery within figure 2, thus the fill hole would be one at least one side of the battery, then within the paragraphs, the prior art discusses the electrolyte within the battery prior to the pressing); pressing with a pair of pressing jigs so that the air bubbles formed by the electrolyte filling are discharged to the outside through the electrolyte filling path (figure 6, [0061]; the battery element 15 in the battery cell 10 is pressed along the direction of lamination, the gas or air inside the battery element 15 is pressed out, and the electrolyte impregnates into the battery element 15. Pressing of the battery cell 10 by the pressing rollers 60 (pair of pressing jigs) continues until the trailing edge of the flat surfaces 14 of the battery cell 10 has passed).

As to claim 2, modified Yasooka discloses wherein, pressing with the pair of pressing jigs is performed for a predetermined time (figure 6, [0061]; Yasooka; the battery element 15 in the battery cell 10 is pressed along the direction of lamination, the gas or air inside the battery element 15 is pressed out, and the electrolyte impregnates into the battery element 15. Pressing of the battery cell 10 by the pressing rollers 60 continues until the trailing edge of the flat surfaces 14 of the battery cell 10 has passed; thus preformed for a predetermined time). 
As to claim 3, modified Yasooka discloses wherein, pressing with the pair of pressing jigs further applies a predetermined amount of heat when pressing the battery cell (figure 6, the pressing jigs are #60, friction produces heat and thus given the length and time a predetermined amount of heat would be produced). Alternatively, it would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to have to rollers produce heat as the rollers are used to remove gas and as temperature increase that amount of gas the can be dissolved within a liquid decreases, thus the more heat produced the higher the amount of gas removed. 
As to claim 4, Yasooka discloses a method for manufacturing a battery cell by removing air bubbles of the battery cell ([0009]-[0012] and [0061]), the method comprising: discharging a gas generated through a formation process from inside the battery cell having a gas discharge path formed on one side or both sides thereof (figures 3 and 6, [0030], [0033], [0042] and [0061]); pressing with a pair of pressing jigs so that the air bubbles remaining on the inner surface of the battery cell is discharged to the outside of the battery cell (figures 3 and 6, [0030], [0033], [0042] and [0061]; the battery element 15 in the battery cell 10 is pressed along the direction of lamination, the gas or air inside the battery element 15 is pressed out, and the electrolyte impregnates into the battery element 15. Pressing of the battery cell 10 by the pressing rollers 60 (pair of pressing jigs) continues until the trailing edge of the flat surfaces 14 of the battery cell 10 has passed).
Yasooka is silent to removing the gas discharge path and sealing the battery cell after pressing with the pair of pressing jigs is performed. Ryu discloses a method for enhancing electrolyte wetting in a rechargeable battery ([0014]), wherein electrolyte is injected into the battery, then the battery is pressurized and then the battery is sealed (figure 4, [0043]-[0052]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the sealing step from Ryu within Yasooka because the electrolyte wetting can be enhanced ([0047]-[0052]; Ryu) or because the sealing will stop additional air from entering the battery cell and prevent the electrolyte from leaking out of the battery cell. 
As to claim 5, modified Yasooka discloses wherein, pressing with the pair of pressing jigs is performed for a predetermined time (figure 6, [0061]; Yasooka; the battery element 15 in the pressing rollers 60 continues until the trailing edge of the flat surfaces 14 of the battery cell 10 has passed; thus preformed for a predetermined time).  
As to claim 6, modified Yasooka discloses wherein, pressing with the pair of pressing jigs further applies a predetermined amount of heat when pressing the battery cell (figure 6, the pressing jigs are #60, friction produces heat and thus given the length and time a predetermined amount of heat would be produced). Alternatively, it would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to have to rollers produce heat as the rollers are used to remove gas and as temperature increase that amount of gas the can be dissolved within a liquid decreases, thus the more heat produced the higher the amount of gas removed.  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724